DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 has been rejoined.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Moonen (US 2016/0121291 A1) teaches a microfluidic device (figures 2 and 3; ¶¶6 and 105) comprising: a plurality of microreactors (flow-through reactor 31; ¶105; figure 2), each microreactor comprising at least a first inlet (reactor inlet 32) and a second inlet (¶128) for supplying a first fluid and a second fluid, respectively, to said microreactor and at least one waste channel  (e.g., reactor outlet 33) for draining fluid from said microreactor; a shared microfluidic supply system (e.g., via flow splitter 26 from primary fluid source 25; ¶107) for supplying the first fluid to the first inlets of the plurality of microreactors. Moonen teaches that all of the passive flow restrictors have substantially equal resistance to flow (¶28).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a microfluidic and an associated method of using the microfluidic device, wherein the microfluidic device further comprising wherein at least one of said first and second inlets to each microreactor comprises at least one valve-less fluidic resistance element having a fluidic resistance that is substantially larger than a fluidic resistance of a corresponding shared microfluidic supply system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796